OPINION  {¶ 1} This is an appeal from a decision of the Common Pleas Court of Ashland County extending the time period in which a civil protection order (CPO) would apply.
  {¶ 2} No Appellee's brief has been filed.
 STATEMENT OF THE FACTS AND CASE  {¶ 3} The original CPO was granted by consent of the parties without an evidentiary hearing and would have expired on May 29, 2004.
  {¶ 4} Shortly prior to such date, Appellee filed a motion to extend the CPO. Such motion was also granted without an evidentiary hearing over Appellant's objection.
  {¶ 5} The sole Assignment of Error is:
 ASSIGNMENT OF ERROR  {¶ 6} "I. The trial court committed prejudicial error by extending a civil protection order without any evidence.
  {¶ 7} "This error is reflected in the judgment entry dated July 27, 2004."
                                   I.  {¶ 8} The applicable statutory provisions are R.C. 3113.31 (E)(3)(a) and (c) which state:
  {¶ 9} "Any protection order issued or consent agreement approved under this section shall be valid until a date certain, but not later than five years from the date of its issuance or approval.
  {¶ 10} "(c) Any protection order issued or consent agreement approved pursuant to this section may be renewed in the same manner as the original order or agreement was issued or approved."
  {¶ 11} Since subsection (c) provides for renewal in the same manner as originally approved, which in this case was by consent, now absent, the court could not automatically extend the expiration date.
  {¶ 12} Therefore, the Assignment of Error is sustained and the judgment entry of time extension vacated.
  {¶ 13} This case is reversed at Appellee's costs.
Boggins, P.J. Farmer, P.J. and Edwards, J. concur.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Ashland County, Ohio, is reversed. Costs assessed to Appellee.